Casey, J.
Appeal from a judgment of the Supreme Court (Viscardi, J.), entered November 10, 1988 in Clinton County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition.
Petitioner seeks review of an administrative determination made more than four months prior to the attempted commencement of this proceeding (see, CPLR 217; Matter of Miller v Ambach, 124 AD2d 882). In any event, the petition was never served in the manner required by CPLR 7804 (c). The judgment dismissing the petition should, therefore, lie affirmed.
Judgment affirmed, without costs. Kane, J. P., Casey, Weiss, Mercure and Harvey, JJ., concur.